Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tyrone A. Taitch (Reg. No. 67,795) on June 14, 2022.
The application has been amended as follows: 
In claim 1, line 15, the phrase “image parameters, and the image data” has been changed to -- image parameters, and the second pixel value associated with the image data--.
In claim 7, lines 12-13, the phrase “a shutter parameter, and the image data” has been changed to -- a shutter parameter, and the second pixel value associated with the image data--.
In claim 18, lines 14-15, the phrase “a shutter parameter, and the image data” has been changed to -- a shutter parameter, and the second pixel value associated with the image data--.
These changes will place this application in condition for allowance.
Terminal Disclaimer
3.	The terminal disclaimer filed on March 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,939,042 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 15, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422